Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 14, 2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed September 14, 2021. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “control panel configured to… move to a position…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (JP 2011036419 A, published February 24, 2011) and Savall et al. (US 20180078034 A1, published March 22, 2018), hereinafter referred to as Lin and Savall, respectively. 
Regarding claim 1, Lin teaches an ultrasonic diagnostic apparatus (Fig. 1, ultrasonic diagnostic apparatus 1) comprising: 
a control panel configured to receive a user input for operating the ultrasonic diagnostic apparatus, and to move to a position with respect to the ultrasonic diagnostic apparatus (Fig. 1; see pg. 2, para. 7 – “The operation unit 20 receives an operation input from a user.”; see pg. 3, para. 8 — “...the operation unit elevating mechanism 60 is a momentary type (also referred to as an automatic return type), and allows the operation unit 20 to elevate while the operation unit elevating pedal 61 is depressed. When the raising/lowering pedal 61 is not depressed, the raising/lowering of the operation unit 20 is locked (the raising/lowering position is fixed).” where the operation unit 20 is the control panel, and the operation unit 20 is raised/lowered to a position with respect to the apparatus 1 (from lowered position of operation unit 20 in Fig. 1 to raised position of operation unit 20 in Fig. 2 and vice versa)). 
Lin teaches a footrest (Fig. 1, pedal 61), but Lin does not explicitly teach: 
a footrest moving device configured to move a footrest on which a user's foot is seated with respect to a ground; and 
a controller configured to control the footrest moving device to move the footrest simultaneously with the movement of the control panel.  
	Whereas, Savall, in an analogous field of endeavor, teaches:
a footrest moving device configured to move a footrest on which a user's foot is seated with respect to a ground (Fig. 16; see para. 0094-0095 – “The pedal assembly may be generally located in front of the seat assembly such that the foot operated controls are accessible by the feet of the user when the user is seated in the seat assembly…The pedal tray 1610 may be configured to be adjustable manually and/or automatically by motor in the anterior/posterior direction and/or vertically, and/or also to have an adjustable angle.” Where the footrest is equated to the pedal assembly, and the footrest moving device is equated to the motor of the pedal assembly); and 
a controller configured to control the footrest moving device to move the footrest simultaneously with the movement of the control panel (Fig. 4A, movement of the pedal assembly (footrest) PH and display assembly (control panel) ODT; see para. 0083 – “Referring to the exemplary embodiments of FIGS. 2A-2F, the adjustments to the seat assembly 204 may be performed manually by the user, and/or may be performed automatically by a controller via one or more actuators or drive motors. The controls may be provided by one or more physical buttons, sliders or switches on the seat assembly 204, pedal assembly 212, the display assembly 208, and/or an auxiliary display or panel 234. The controls may also be manipulated via the user interface devices.” Where controller is equated to user interface devices; see para. 0127 – “In use, the user console may be adjusted to a desired configuration, including ergonomic adjustments to the seat assembly, pedal assembly, and display assembly, 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movement of the footrest and control panel, as disclosed in Lin, by including to the apparatus a controller configured to adjust two physical elements simultaneously, as disclosed in Savall. One of ordinary skill in the art would have been motivated to make this modification in order for the user console to automatically recommend or transition to an optimum configuration for the user’s ergonomic, viewing, and hardware needs, and to reduce fatigue or injury, as taught in Savall (see para. 0127). 
Furthermore, regarding claim 2, Savall further teaches wherein the controller is configured to interlock the control panel and the footrest moving device with each other, so that the footrest moves downward when the control panel moves upward, and the footrest moves upward when the control panel moves downward (Fig. 4A, where the user console (controller) can be configured to adjust the pedal assembly (footrest) PT  to move upward when the display assembly (control panel) ODV moves downward, and vice versa; see para. 0083 – “Referring to the exemplary embodiments of FIGS. 2A-2F, the adjustments to the seat assembly 204 may be performed manually by the user, and/or may be performed automatically by a controller via one or more actuators or drive motors. The controls may be provided by 
Furthermore, regarding claim 3, Savall further teaches wherein the controller is configured to interlock the control panel and the footrest moving device with each other, so that the footrest moves upward when the control panel moves upward, and the footrest moves downward when the control panel moves downward (Fig. 4A, where the user console (controller) can be configured to adjust the pedal assembly (footrest) PT  to move upward when the display assembly (control panel) ODV moves upward, and to adjust the pedal assembly (footrest) PH  to move downward when the display assembly (control panel) ODT moves downward; see para. 0083 – “Referring to the exemplary embodiments of FIGS. 2A-2F, the adjustments to the seat assembly 204 may be performed manually by the user, and/or may be performed automatically by a controller via one or more actuators or drive motors. The controls may be provided by one or more physical buttons, sliders or switches on the seat assembly 204, pedal assembly 212, the display assembly 208, and/or an auxiliary display or panel 234. The controls may also be 
Furthermore, regarding claim 4, Savall further teaches wherein the controller is configured to interlock the control panel and the footrest moving device with each other, so that the footrest moves backward when the control panel moves forward, and the footrest moves forward when the control panel moves backward (Fig. 4A, where the user console (controller) can be configured to adjust the pedal assembly (footrest) PH  to move backward when the display assembly (control panel) ODH moves forward, and vice versa; see para. 0083 – “Referring to the exemplary embodiments of FIGS. 2A-2F, the adjustments to the seat assembly 204 may be performed manually by the user, and/or may be performed automatically by a controller via one or more actuators or drive motors. The controls may be provided by one or more physical buttons, sliders or switches on the seat assembly 204, pedal assembly 212, the display assembly 208, and/or an auxiliary display or panel 234. The controls may also be manipulated via the user interface devices.”; see para. 0127 – “In use, the user console may be adjusted to a desired configuration, including ergonomic adjustments to the seat assembly, pedal assembly, and display assembly, but also customizations to the user interface and user interface devices, if available.”; Fig. 27A-
Furthermore, regarding clam 5, Savall further teaches wherein the controller is configured to interlock the control panel and the footrest moving device with each other, so that the footrest moves forward when the control panel moves forward, and the footrest moves backward when the control panel moves backward (Fig. 4A, where the user console (controller) can be configured to adjust the pedal assembly (footrest) PH  to move forward when the display assembly (control panel) ODH moves forward, and to adjust the pedal assembly (footrest) PH  to move backward when the display assembly (control panel) ODH moves backward; see para. 0083 – “Referring to the exemplary embodiments of FIGS. 2A-2F, the adjustments to the seat assembly 204 may be performed manually by the user, and/or may be performed automatically by a controller via one or more actuators or drive motors. The controls may be provided by one or more physical buttons, sliders or switches on the seat assembly 204, pedal assembly 212, the display assembly 208, and/or an auxiliary display or panel 234. The controls may also be manipulated via the user interface devices.”; see para. 0127 – “In use, the user console may be adjusted to a desired configuration, including ergonomic adjustments to the seat assembly, pedal assembly, and display assembly, but also customizations to the user interface and user interface devices, if available.”; Fig. 27A-27C; see para. 0142 – “The display assembly 2750 and/or seat assembly 2710 may translate along the curved base 2702 to allow changes in the recline angle while simultaneously maintaining or altering 
Furthermore, regarding claim 6, Savall further teaches wherein the controller is configured to interlock the control panel and the footrest moving device with each other, so that the footrest moves clockwise when the control panel moves counterclockwise, and the footrest moves counterclockwise when the control panel moves clockwise (Fig. 4A, where the user console (controller) can be configured to adjust the pedal assembly (footrest) PH  to move clockwise when the display assembly (control panel) ODT moves counterclockwise, and vice versa; see para. 0130 – “…the pedal tray may be adjustable in up to three or more DOF (degrees of freedom).” so the DOFs can include moving the pedal tray clockwise and counterclockwise; see para. 0083 – “Referring to the exemplary embodiments of FIGS. 2A-2F, the adjustments to the seat assembly 204 may be performed manually by the user, and/or may be performed automatically by a controller via one or more actuators or drive motors. The controls may be provided by one or more physical buttons, sliders or switches on the seat assembly 204, pedal assembly 212, the display assembly 208, and/or an auxiliary display or panel 234. The controls may also be manipulated via the user interface devices.”; see para. 0127 – “In use, the user console may be adjusted to a desired configuration, including ergonomic adjustments to the seat assembly, pedal assembly, and display assembly, but also customizations to the user interface and user interface devices, if available.”; Fig. 27A-27C; see para. 0142 – “The display assembly 2750 and/or seat assembly 2710 may translate along the curved base 2702 to allow changes in the recline angle while simultaneously maintaining or altering the relative spacing and orientation of the display assembly 2750 and seat assembly 2710, as well as any foot-
Furthermore, regarding claim 7, Savall further teaches wherein the controller is configured to interlock the control panel and the footrest moving device with each other, so that the footrest moves counterclockwise when the control panel moves counterclockwise, and the footrest moves clockwise when the control panel moves clockwise (Fig. 4A, where the user console (controller) can be configured to adjust the pedal assembly (footrest) PH  to move clockwise when the display assembly (control panel) ODT moves clockwise, and to adjust the pedal assembly (footrest) PH  to move counterclockwise when the display assembly (control panel) ODT moves counterclockwise; see para. 0130 – “…the pedal tray may be adjustable in up to three or more DOF (degrees of freedom).” so the DOFs can include moving the pedal tray clockwise and counterclockwise; see para. 0083 – “Referring to the exemplary embodiments of FIGS. 2A-2F, the adjustments to the seat assembly 204 may be performed manually by the user, and/or may be performed automatically by a controller via one or more actuators or drive motors. The controls may be provided by one or more physical buttons, sliders or switches on the seat assembly 204, pedal assembly 212, the display assembly 208, and/or an auxiliary display or panel 234. The controls may also be manipulated via the user interface devices.”; see para. 0127 – “In use, the user console may be adjusted to a desired configuration, including ergonomic adjustments to the seat assembly, pedal assembly, and display assembly, but also customizations to the user interface and user interface devices, if available.”; Fig. 27A-27C; see para. 0142 – “The display assembly 2750 and/or seat assembly 2710 may translate along the curved base 2702 to allow changes in the recline angle while simultaneously maintaining or altering the relative spacing and orientation of the display assembly 2750 and seat assembly 2710, as well as any 
Furthermore, regarding claim 8, Savall further teaches a memory configured to store mode settings of interlocking control between the control panel and the footrest moving device (Fig. 1; see para. 0005 – “…the user console may have multiple configurations, such as a seated configuration, an elevated configuration, and a reclined configuration.” Where the different configurations are equated to mode settings; see para. 0045 – “The adjustable seat features may be manually adjustable by the user and/or motorized, may be computer-controlled, with the configuration or profile configured to be stored and recalled via a seat controller, or some combination of both. Access to the seat controller may be performed through the user display 108.”; Fig. 27A-27C; see para. 0142 – “The display assembly 2750 and/or seat assembly 2710 may translate along the curved base 2702 to allow changes in the recline angle while simultaneously maintaining or altering the relative spacing and orientation of the display assembly 2750 and seat assembly 2710, as well as any foot-operated control such as a pedal assembly (not shown) that is coupled to the curved base 2750.”  where interlocking the control panel and footrest is equated to where the display assembly (control panel) moves while simultaneously maintaining or altering  the relative spacing and orientation of the pedal assembly (footrest) by also moving the pedal assembly (footrest), and where the different configurations of the adjustable seat features (including the pedal assembly and display assembly configurations) are configured to be stored and recalled via a seat controller from a memory storage). 
Furthermore, regarding claim 9, Savall teaches an inputter configured to receive an input for operating interlocking of the control panel and the footrest, wherein the inputter is positioned at any one 
Furthermore, regarding claim 10, Savall further teaches wherein the inputter comprises a mode change button, a first move button, and a second move button configured to move in a direction opposite to a movement by the first move button (see para. 0083 – “Referring to the exemplary embodiments of FIGS. 2A-2F, the adjustments to the seat assembly 204 may be performed manually by the user, and/or may be performed automatically by a controller via one or more actuators or drive motors. The controls may be provided by one or more physical buttons, sliders or switches on the seat assembly 204, pedal assembly 212, the display assembly 208, and/or an auxiliary display or panel 234. The controls may also be manipulated via the user interface devices.”; Fig. 1; see para. 0005 – “…the user console may have multiple configurations, such as a seated configuration, an elevated configuration, and a reclined 
The motivation for claim 2-10 was shown previously in claim 1.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Savall, as applied to claim 1 above, and in further view of Nakajima (US 20130027858 A1, published January 31, 2013), hereinafter referred to as Nakajima. 
Regarding claim 11, Lin in view of Savall teaches all of the elements disclosed in claim 1 above, and 
Lin further teaches wherein the control panel is configured to be changed in position by upward and downward movement (Fig. 1; see pg. 3, para. 8 — “...the operation unit elevating mechanism 60 is a momentary type (also referred to as an automatic return type), and allows the operation unit 20 to elevate while the operation unit elevating pedal 61 is depressed. When the raising/lowering pedal 61 is not depressed, the raising/lowering of the operation unit 20 is locked (the raising/lowering position is fixed).” Where the raising/lowering of operation unit 20 is equated to the upward and downward movement of the control panel), and 
Savall further teaches wherein the control panel is configured to be changed in position by forward and backward movement, rotational movement, and tilting (Fig. 4A, where the user console 
Lin in view of Savall does not explicitly teach wherein the control panel is configured to be changed in position by left and right movement.
Whereas, Nakajima, in the same field of endeavor, teaches wherein the control panel is configured to be changed in position by left and right movement, forward and backward movement, rotational movement, and tilting (see Abstract — “...a movable section comprises the operation panel, a base, an arm mechanism, and a display unit. The movable mechanism has a lifting mechanism and a horizontal movement mechanism. The horizontal movement mechanism has a layered structure. The layered structure has, stacked from bottom to top, a left-right slide mechanism, a forward-backward slide mechanism, a rotation mechanism, and a rotation limitation mechanism.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movement of the control panel, as disclosed in Lin in view of Savall, by including to the different movements of the control panel left and right movement, as disclosed in Nakajima. One of ordinary skill in the art would have been motivated to make this modification in order to further increase the degree of freedom concerning the position and attitude of the operation panel so that the user can have a comfortable posture for the user to easily view the display, as taught in Nakajima (see pg. 1, col. 1, para. 0004).

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Savall, as applied to claim 1 above, and in further view of Walters et al. (US 10969817 B2, published April 6, 2021 with a priority date of December 19, 2017) and Ninomiya et al. (US 20150105660 A1, published April 16, 2015), hereinafter referred to as Walkers and Ninomiya, respectively. 
egarding claim 12, Lin in view of Savall teaches all of the elements disclosed in claim 1 above, and 
Savall further teaches wherein the footrest moving device is configured to be changed in position by upward and downward movement, left and right movement, forward and backward movement, rotational movement, and tilting (see para. 0130 – “…the pedal tray may be adjustable in up to three or more DOF (degrees of freedom).” so the DOFs can include moving the pedal tray (footrest) in various directions, including up/down, left/right, forward/backward, rotational, and tilting movements). 
Lin in view of Savall does not explicitly teach wherein the footrest moving device comprises a first support configured to support the ultrasonic diagnostic apparatus and a second support configured to support the ultrasonic diagnostic apparatus in a different column than the first support. 
Whereas, Walters, in the same field of endeavor, teaches wherein the footrest moving device comprises a first support configured to support the ultrasonic diagnostic apparatus and a second support configured to support the ultrasonic diagnostic apparatus in a different column than the first support (Fig. 1 and 3; see claim 1 – “A foot pedal apparatus for use with a workstation located on a floor surface and operated by a seated user in controlling a robotic surgery system, the apparatus comprising: first side mount comprising a first track and a second side mount comprising a second track, the first and second side mounts configured to be attached to a base of the workstation, and the first and second tracks configured to permit forward and backward movement of the first and second side mounts…” where the first and second supports are equated to slide mounts 308 and 310 attached to the workstation 102). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the footrest moving device, as disclosed in Lin in view of Savall, by having a first support configured to support the ultrasonic diagnostic apparatus and a second support configured to support the ultrasonic diagnostic apparatus in a different column than the first support, as disclosed in Walters. One of ordinary skill in the art would have been motivated to make this modification 
Lin in view of Savall and Walters does not explicitly teach wherein the tilting is performed by upward and downward movement of the first support. 
Whereas, Ninomiya, in the same field of endeavor, teaches wherein the tilting is performed by upward and downward movement of the first support (Fig. 3; see pg. 3, col. 1, para. 0035 — “...the swing mechanism 70 (first support) is made up of an arm-like member 71...it is rotatable by approximately 100 degrees, from the position where the longitudinal direction of the arm 71 is horizontal, to the position being inclined backward to some extent relative to the vertical direction.” so the up and down movement of the swing mechanism (first support) allows for the top board to tilt).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movement of the footrest, as disclosed in Lin in view of Savall and Walters, by tilting the top board by upward and downward movement of the first support, as disclosed in Ninomiya. One of ordinary skill in the art would have been motivated to make this modification in order to expand the moving range in the up-and-down direction, and a degree of flexibility in the posture may be enhanced by optionally combining the two mechanisms for varying the position in the up-and-down direction, as taught in Ninomiya (see pg. 3, col. 1, para. 0036). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793